Citation Nr: 0503744	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-28 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent 
for service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968 and October 1968 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for diabetes 
mellitus and awarded a 20 percent rating, effective July 9, 
2001.


FINDINGS OF FACT

The veteran's diabetes mellitus requires insulin and diet 
restriction, but does not require regulation of his 
activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a May 2002 VA letter, which is prior 
to the November 2002 rating decision.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
for service connection for diabetes mellitus, so that VA 
could help by getting that evidence.  

The Board notes that the May 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

The RO notified the veteran why he was entitled to service 
connection for diabetes mellitus with a 20 percent evaluation 
in the November 2002 rating decision, and the September 2003 
statement of the case.  The RO notified the veteran of the 
laws and regulations pertaining to service connection and 
provided a detailed explanation why service connection was 
warranted for diabetes mellitus with a 20 percent evaluation 
under the applicable laws and regulations based on the 
evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, private medical records showing intermittent 
treatment from August 1991 to June 2002, and VA outpatient 
treatment reports dated from April 1992 to January 1998 and 
June 2002 to August 2002.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in August 2002, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In November 2002, the RO granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation 
effective July 9, 2001.  The 20 percent rating was based on 
VA outpatient treatment records that showed a history of 
diabetes mellitus since June 1992, and VA regulations that 
provide for service connection for diabetes mellitus based on 
a presumed exposure to herbicide for Vietnam veterans.  See 
38 C.F.R. §§ 3.307(a) (6) and 3.309(e).  The veteran appeals 
this action, contending that he is entitled to a higher 
rating because he uses insulin to control his diabetes 
mellitus.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  A total evaluation of 
100 percent is assigned for diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. Under the criteria for a 60 percent rating, 
regulation of activities is described as involving avoidance 
of strenuous occupational and recreational activities. A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, a restricted diet and regulation of activities.  A 
20 percent rating is warranted for diabetes mellitus 
requiring insulin and restricted diet, or requiring an oral 
hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, 
Code 7913.

Private hospital and VA medical records show diagnosis of 
diabetes mellitus, type II, not insulin-dependent, long-
standing in 1992.  The veteran was advised to follow a 1500-
calorie, 300 mg cholesterol diet, and to attend diabetic 
classes.  

VA outpatient treatment records show the veteran reported 
exercising daily by walking one to two blocks a day and that 
he agreed to exercise daily, buy lean meats, and read labels.  

A December 1992 VA medical record shows complaints of chest 
discomfort while shoveling snow.  The diagnosis was coronary 
artery disease and the veteran was advised to walk daily, as 
tolerated, not to shovel snow, and to try to maintain a low 
sugar and cholesterol diet.

A February 1994 VA diabetic clinical record shows the veteran 
had fair compliance with diet, and was started on insulin.  A 
subsequent February 1994 VA diabetic clinical record notes 
the veteran had good compliance with diet, and probably 
needed insulin increase.  In March 1994, the veteran 
indicated that he stopped taking insulin and was "not 
feeling well."  The examiner recommended that he restart 
insulin.

VA medical records from May to December 1994 show 
uncontrolled diabetes mellitus.  The insulin was increased 
and the veteran was advised to eat three times a day as he 
reported that his diet was sporadic.  He was advised to work 
on exercise and weight loss.  A December 1994 VA personal 
pain questionnaire shows the veteran's complaint that his 
dosage of insulin limits what kind of machinery he can run as 
a copier technician and also affects his eyesight.  

In April 1995 VA questionnaires, the veteran reported that 
his walking and household chores were restricted due to leg, 
hip, and foot pain, and that since his by-pass surgery and 
his worsening diabetes, he is limited to what he can eat, 
lift, and what exercises he can do.  A May 1995 VA exercise 
test shows a finding of moderately impaired exercise capacity 
secondary to leg pain.

An August 1996 VA medical record shows the veteran's report 
of daily walking and a slight decrease in weight.

A July 1997 VA medical record notes a recent decrease in 
activity due to anxiety related to a recent home robbery.  
The veteran stated that he has included more vegetables and 
less carbonated beverages in his diet, and limits his beer 
intake to one to two beers.

An April 1998 VA medical record shows diabetes mellitus 
poorly controlled.  The examiner noted that the veteran was 
noncompliant with every aspect of self-care.  

On a July 1998 VA medical record, the veteran reported that 
he exercised by watering the lawn.

In January 2001, a VA cardiac inquiry report notes complaints 
of pressure and discomfort in the chest, with a little 
shortness of breath when walking, which limits chores and 
walking.  Another January 2001 VA questionnaire shows 
complaints of pain in the upper leg to hip, which restricts 
heavy lifting and walking long distances.  An April 2001 VA 
outpatient treatment report notes a recommendation to stop 
drinking alcohol, lose weight, and exercise more.  

The veteran was reported to have lost weight, with complaints 
of non-specific symptoms of fatigue on a May 2001 VA 
outpatient treatment report.  The examiner noted that the 
veteran was probably right when he stated that he "over did 
it" this weekend.  A subsequent May 2001 VA outpatient 
progress note indicates the veteran's alcohol abuse and that 
he was encouraged to return to the substance abuse clinic 
regarding the effects of alcohol abuse on diabetes mellitus.

A December 2001 VA outpatient treatment report notes that the 
veteran's diet, exercise, tobacco cessation, and alcohol 
intake were discussed.  The veteran stated that he would try 
to do some walking.

The veteran indicated on a May 2002 report of contact that it 
was hard to tell if his activities were restricted or 
regulated because of diabetes, and noted that he had heart 
surgery in 1991.

A June 2002 VA outpatient treatment record shows the 
veteran's report of exercising by watering the lawn, and that 
he was trying to cut down on his beer intake.  A subsequent 
June 2002 private hospital record shows the veteran reported 
that he was watering his lawn when he experienced shortness 
of breath and chest pain, which radiated to his left shoulder 
and into his left jaw.  He was admitted to the emergency 
room, after which he did not report any further chest pain.  
The examiner noted that his cardiac risk factors were 
documented coronary artery disease, diabetes, hypertension, 
hyperlipidemia and current tobacco use.  An electrocardiogram 
was obtained, which showed a clinical impression of unstable 
angina.

A July 5, 2002 VA outpatient treatment record shows the 
veteran's report that he had stopped smoking and drinking 
alcohol, and had decided to decrease his insulin.  The 
veteran was advised to restart his prescribed insulin dose 
and to continue to avoid alcohol and fatty foods, such as 
potato chips.  A July 12, 2002 VA outpatient treatment report 
shows another recommendation to increase his insulin.

The veteran's diabetes mellitus was reported as under better 
control on a July 25, 2002 VA outpatient treatment record.  
The veteran reported that he walks daily approximately one 
block.  The examiner increased the level of insulin and 
advised the veteran to monitor it closely.  A July 30, 2002 
VA outpatient treatment record shows the veteran's report 
that he walks most days after his meals, and that he has lost 
10 pounds with diet and exercise.  The veteran noted that he 
would continue his diet and exercise.

An August 2002 VA examination report shows a diagnosis of 
diabetes mellitus, type II with insulin requirement without 
history of diabetic ketoacidosis or coma or hypoglycemic 
reactions, without evidence of neuropathy, with nephropathy 
and with evidence of vascular disease.

Upon review of the medical evidence, the Board finds that the 
veteran's diabetes mellitus is most accurately characterized 
as requiring dietary restrictions and insulin.  The record 
does not reflect any requirement to avoid strenuous 
occupational and recreational activities because of his 
diabetes mellitus.  So defined, regulation of activities does 
not include the fact that an individual is required to 
perform active exercise as part of his treatment regimen to 
maintain an even blood sugar.  In fact, the veteran 
consistently was advised to exercise more.  Moreover, he 
regularly reported that he exercised daily by walking, which 
at times had caused him to lose weight. None of these 
treatment records over a period of years in any way notes or 
documents that the veteran requires a regulation of 
activities, defined in the Schedular criteria.  These records 
also consistently report that the veteran had poorly 
controlled diabetes mostly, if not entirely, as a result of 
his failure to maintain his diet and his alcohol intake or to 
properly monitor his blood sugar and properly administer 
insulin at regular intervals. 

The Board notes that the veteran reported in December 1994 
that his dosage of insulin limits what kind of machinery he 
can run as a copier technician and also affects his eyesight.  
He also indicated on an April 1995 daily activities 
questionnaire, that since his by-pass surgery and his 
worsening diabetes, he is limited to what he can lift and 
what exercises he can do.  These assessments made by the 
veteran, however, do not rise to the level of restriction of 
activities for medical reasons, as there is no indication 
that his diabetes mellitus required him to avoid these 
occupational or recreational activities.

Although some of the veteran's activities were restricted, 
the record shows that this was due to ailments other than 
diabetes mellitus.  A December 1992 VA medical record shows a 
diagnosis of coronary artery disease and a recommendation to 
avoid shoveling snow due to complaints of chest discomfort.  
April 1995 VA questionnaires show the veteran's report of 
being restricted from walking and household chores due to 
leg, hip, and foot pain.  A May 1995 VA exercise test shows a 
finding of moderately impaired exercise capacity secondary to 
leg pain.  A July 1997 VA medical record notes a recent 
decrease in activity due to anxiety related to a home 
robbery.  A June 2002 private emergency room record shows 
that while watering the lawn, he had shortness of breath and 
chest pain, which radiated to his left shoulder and into his 
left jaw.  The clinical impression was unstable angina.  The 
examiner noted that one of his cardiac risk factors was 
diabetes, along with coronary artery disease, hypertension, 
hyperlipidemia and current tobacco use.  

Thus, because the medical evidence does not show any 
regulation of activities due to diabetes mellitus, the 
veteran's disability more nearly approximates the criteria 
for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  See also 38 C.F.R. § 4.7.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  While there may 
have been day-to-day fluctuations in the veteran's diabetes 
mellitus, the evidence shows no distinct periods of time, 
since service connection became effective in July 2001, 
during which his diabetes mellitus was more than 20 percent 
disabling.  Thus, higher staged ratings are not in order.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation 
higher than 20 percent for diabetes mellitus.  In making this 
determination, the Board has considered the benefit of the 
doubt doctrine, but it does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation higher than 20 percent 
for service-connected diabetes mellitus is denied.




	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


